significant index number department of the treasury internal_revenue_service washington d c gl4300 s tax_exempt_and_government_entities_division may re company prior company plan insurer date date date date date date date date date 2g14300is amount amount2 amount amount4 dear this letter is in response to your request for a ruling dated date which was submitted by your authorized representative requesting the following rulings because the return to the company of the excess_assets remaining in the plan will not occur until after the satisfaction of all liabilities with respect to employees and beneficiaries under the plan the return of the excess_assets to the company will not violate the exclusive benefit rule_of sec_401 a of the internal_revenue_code code because the excess_assets remaining in the plan exceed the amount that was required to make the plan sufficient for benefit liabilities and therefore are not deductible under sec_404 of the code the return of the excess_assets to the company will not constitute an employer_reversion under sec_4980 of the code and will not be subject_to the excise_tax set forth in sec_4980 of the code the following facts and representations have been submitted the company is a long-distance bus carrier on date the company purchased certain assets and assumed certain liabilities from the prior company in connection with this transaction the company became the sponsoring employer of the plan the plan is a single-employer defined benefit pension_plan benefit accruals to the plan ceased effective date the company terminated the plan effective date the company requested the internal_revenue_service irs to issue a determination_letter regarding the qualification of the plan on its termination the irs issued the determination_letter on date on date the company filed form_500 standard termination notice single employer plan termination with the pension_benefit_guaranty_corporation pbgc during the 60-day period following the filing of the notice the pbgc did not object to the notice for a standard termination it was the company's intention to contribute up to the amount necessary to ensure that there were sufficient assets in the plan to effect a standard termination the company also intended to purchase a single premium group_annuity_contract with the plan assets to settle the plan's liability on date before receiving the bids on the annuity_contract the company contributed an estimated amount needed to fully fund the plan amount to the plan on date the company purchased a single premium group_annuity_contract from the insurer the price quoted by the insurer is neither the highest nor the lowest bid that the company received on date after all the benefit liabilities of the plan were satisfied amount remained in the plan on date amount was refunded to the plan by the insurer the premium refund was based on the insurer's comparison of the participant data on which the premium was calculated against the actual participant data provided to the insurer plan provisions section of the plan document termination of the plan states that after the plan has been terminated and all liabilities to plan participants and beneficiaries have been satisfied any residual assets remaining in the plan shall be returned to the company sec_12_4 repayments to the employer provides that any plan assets attributable to any contribution made to this plan by the company because of a mistake of fact shall be returned to the company within one year after the date of contribution ' all company contributions are expressly contributed based upon such contributions' deductibility under code sec_404 any plan assets attributable to any contributions made to this plan by the company shall be refunded to the company to the extent the income_tax deduction for such contribution is disallowed such amount shall be refunded within one taxable_year after the date of such disallowance or within one year of the resolution of any judicial or administrative process with respect to the disallowance the above provisions have been in effect for more than five years law sec_401 a of the code generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries under the trust the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan sec_1 a -2 of the income_tax regulations regulations provides that sec_1_401-2 a regulation promulgated prior to employee retirement income security act of erisa provides rules under sec_401 of the code and that this regulation is applicable unless otherwise provided sec_1_401-2 of the regulations provides rules under sec_401 a of the code for the impossibility of diversion under the trust instrument sec_1_401-2 of the regulations provides that the intent and purpose in sec_401 a of the code of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust is to permit the employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_403 c c of erisa for which there is no parallel provision in the code provides that the general prohibition against diversion does not preclude the return of a contribution made by an employer to a plan if the contribution is conditioned on its deductibility under sec_404 of the code the return to the employer of the amount_involved must generally be made within one year of disallowance of the deduction sec_404 of the code provides for the deduction for contributions of an employer to a qualified_plan sec_404 provides that for certain terminating plans the limitation on the amount deductible under sec_404 shall in no event be less than the amount required to make the plan sufficient for benefit liabilities revrul_91_4 1991_1_cb_57 provides that language providing for a return of contributions in the circumstances specified in sec_403 of erisa may be included in a plan intended to qualify under sec_401 of the code thus plans that are amended to include language that allows the return of a contribution made by an employer to a plan if the contribution is conditioned on its deductibility under sec_404 of the code and the deduction is subsequently disallowed will not fail to satisfy sec_401 a of the code solely as the result of such an amendment revproc_90_49 1990_2_cb_620 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer sec_4980 of the code provides for a tax of percent on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 of the code provides that the tax imposed by sec_4980 shall be paid_by the employer maintaining the plan sec_4980 of the code defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code provides in pertinent part that the term employer_reversion shall not include i except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating sec_401 of the code or ii any distribution to the employer allowable under sec_401 a of the code in the case of a plan other than a multiemployer_plan by reason of mistake of fact or in the case of any plan by reason of the failure of the plan to initially qualify or the failure of the contributions to be deductible analysis because the plan has received a favorable dete rmination letter the plan has been determined to be a qualified_plan under sec_401 a of the code a surplus remains in the trust after the plan satisfied all liabilities with respect to employees and beneficiaries of the plan this surplus came from two sources first amount is the result of the company contributing amount which was more than needed to fully fund the plan's liability upon the plan's termination if the company had waited until after the selection of bids from the insurance_companies to make the contribution or if the company chose a bid from another insurance_company that was slightly higher than the bid from the insurer there would have been no surplus nonetheless amount falls within the range of contributions to fully fund the plan based on the bids from the insurance_companies further facts and circumstances indicate that the company had no incentive to contribute more than what was needed to fully fund the plan and it is reasonable to conclude that amount was calculated by an actuary using reasonable actuarial assumptions accordingly amount can be considered the result of erroneous actuarial computations within the meaning of sec_1_401-2 of the regulations therefore the return to the company of amount will not violate sec_401 a of the code second after satisfaction of all plan liabilities the company was informed by the insurer that it was entitled to a refund of premium totaling amount according to the insurer the refund was the result of revisions to the participant data that was used in the initial bid specifications provided to the insurer therefore the insurer's initial higher premium bid was based on participant data which was later revised this caused the company to contribute more to the plan than was ultimately required to satisfy all of the plan's liabilities by purchasing an annuity from the insurer consequently the revisions in calculations by the insurer were due to the result of an erroneous actuarial computation as described in sec_1_401-2 of the regulations and accordingly may be returned to the company thus with respect to your ruling requests we conclude as follows the surplus remaining in the trust equal to amount plus amount amount is considered the result of erroneous actuarial computations within the meaning of sec_1_401-2 of the regulations the return of these amounts to the company will occur after the satisfaction of all liabilities with respect to employees and beneficiaries of the plan accordingly the return to the company of amount will not violate sec_401 of the code further revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined_benefit_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer revrul_91_4 provides that a plan qualified within the meaning of sec_401 a of the code may contain a provision authorizing return of employer contributions made because the contribution is not deductible as provided in sec_403 c of erisa as noted above the plan contains such a provision amount is in excess of what was required to make the plan sufficient for benefit liabilities therefore we have determined that amount may be considered as disallowed solely for the purpose of applying revrul_91_4 accordingly amount is described in sec_4980 of the code and thus the return to the company of amount does not constitute an employer_reversion under sec_4980 of the code ruling because the return to the company of the excess_assets remaining in the plan will not occur until after the satisfaction of all liabilities with respect to employees and beneficiaries under the plan the return of the excess_assets up to amount to the company will not violate the exclusive benefit rule_of sec_401 a of the code because the excess_assets remaining in the plan exceed the amount that was required to make the plan sufficient for benefit liabi ities and amount is disallowed as a deduction solely for the purpose of applying revrul_91_4 it is not deductible under sec_404 of the code therefore the return of the excess_assets up to amount to the company will not constitute an employer_reversion under sec_4980 of the code and will not be subject_to the excise ax set forth in sec_4980 of the code this ruling only addresses the two issues that we have ruled upon in particular we are not expressing any opinion as to deductibility of any particular contribution to the plan under sec_404 of the code or the effect on taxable filings made outside of the plan this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you require further assistance in this matter please contact at sincerely yours cc david m ziegler manager employee_plans actuarial group
